Exhibit 10.3


The Hershey Company
19 East Chocolate Avenue
Hershey, Pennsylvania 17033



 
 
Notice of Special Award of Restricted Stock Units
 
 
 
 
 
«First_name» «Last_name»
Plan:
EICP
«Street_and_House_Number»
ID:
«PersNo»
«City», «Region_State_Province_Count» «Postal_Code»
«Country_Key»
 
 
 
 
 





1. EFFECTIVE DATE AND LEVEL OF AWARD. Effective «Grant_Date» (the “Grant Date”),
Grantee has been awarded Restricted Stock Units (“RSUs”) representing
«Number_of_RSUs_Awarded» shares of Common Stock of The Hershey Company
(“Hershey”). Each RSU represents the right to receive a share of Hershey’s
Common Stock, $1.00 par value, at a future date and time, subject to the terms
of this Notice of Special Award of Restricted Stock Units (the “Notice of
Special Award”).


The Grantee will have forty-five (45) days to accept the terms of this Notice of
Special Award. By accepting the award of RSUs under this Notice of Special
Award, Grantee accepts and agrees to: (i) these terms and conditions, (ii) the
terms and conditions of The Hershey Company Equity and Incentive Compensation
Plan (“EICP”), which are incorporated herein by reference, and (iii) as
applicable, the terms and conditions of The Hershey Company Deferred
Compensation Plan, which are incorporated herein by reference. This award of
RSUs is expressly contingent upon Grantee agreeing to the obligations contained
herein. Failure to agree to all the terms and conditions set forth herein in the
form presented by Hershey shall result in the RSUs being cancelled, with no
benefit to the Grantee.


The terms of this Notice of Special Award extend not only to the Grantee and
Hershey, but also to Hershey’s past and present affiliated and related
companies, subsidiaries, joint ventures, affiliated entities, parent companies
and its and their respective successors and assigns, its and their past, present
and future benefit and severance plans, including the EICP and the terms and
conditions of The Hershey Company Deferred Compensation Plan, and their
representatives, agents, trustees, officials, shareholders, officers, directors,
employees, attorneys, benefit plan administrators and fiduciaries, both past and
present, in their individual or representative capacities, and all of their
successors and assigns (collectively with Hershey, the “Company”).


2. DEFINITIONS. Wherever used herein, the following terms shall have the
meanings set forth below. Capitalized terms not otherwise defined in this Notice
of Special Award shall have the same meanings as set forth in the EICP.


(A) “Business Relationships” means the Company’s relationships with customers,
suppliers, agents, licensees, licensors and others that likewise give the
Company a competitive advantage.


(B) “Committee” means the Compensation and Executive Organization Committee of
the Board of Directors.




Page 1 of 6



--------------------------------------------------------------------------------




(C) “Competing Business” means any business, person, entity or group of business
entities, regardless of whether organized as a corporation, partnership (general
or limited), joint venture, association or other organization that (i) conducts
or is planning to conduct a business similar to and/or in competition with any
business conducted or planned by the Company and for which Grantee was employed
or performed services in a job or had knowledge of the operations of such
business(es) over the last two (2) years of Grantee’s employment with the
Company, or (ii) designs, develops, produces, offers for sale or sells a product
or service that can be used as a substitute for or is generally intended to
satisfy the same customer needs for, any one or more products or services
designed, developed, manufactured, produced or offered for sale or sold by the
Company for which Grantee was employed or performed services in a job or had
knowledge of the operations of such business(es) of the Company during the two
(2) years prior to the termination of Grantee’s employment with the Company.
Grantee acknowledges that he/she will be deemed to have such knowledge if
Grantee received, was in possession of or otherwise had access to Confidential
Information regarding such business.


(D) “Confidential Information” means trade secrets and other confidential and
proprietary information relating to the Company’s business, including, but not
limited to, information about the Company’s manufacturing processes; manuals,
recipes and ingredient percentages; engineering drawings; product and process
research and development; new product information; cost information; supplier
data; strategic business information; information related to the Company’s legal
strategies or legal advice rendered to the Company; marketing, financial and
business development information, plans, forecasts, reports and budgets;
customer information; new product strategies, plans and project activities; and
acquisition and divestiture strategies, plans and project activities.


(E) “Deferred Compensation Plan” means The Hershey Company Deferred Compensation
Plan and any successor or replacement plan thereof.


(F) “Dividend Equivalent Right” means a right that entitles the Grantee to
receive an amount equal to any cash dividends paid on a share of Common Stock,
which dividends have a record date between the Grant Date and the date a Vested
Unit is paid. Dividend Equivalent Rights will be paid in cash.


(G) “EICP” means The Hershey Company Equity and Incentive Compensation Plan, as
in effect from time to time and any successor or replacement plan thereof.


(H) “Material Contact” means contact for the purpose of furthering the Company’s
business.


3. VESTING DATE. The Grantee shall become 100% vested in the RSUs on the third
anniversary of the Grant Date (such third anniversary, the “Vesting Date”);
provided that the Grantee has remained in continuous employment with the Company
from the Grant Date through such Vesting Date and has accepted and agreed to all
terms and conditions in this agreement.


If prior to the Vesting Date, the Grantee’s employment with the Company
terminates for any reason, then all of the RSUs (and any related Dividend
Equivalent Rights) subject to this Notice of Special Award shall terminate and
be completely forfeited on the date of such termination of the Grantee’s
employment unless the Grantee is entitled to any accelerated vesting of the RSUs
under the terms of the EICP or other Company-sponsored plan or agreement or as
described in paragraph 11(F) below, in which case such accelerated vesting of
the RSUs will be in accordance with the terms of this Notice of Special Award or
the applicable plan, agreement or local law. Under the terms of the EICP, the
Grantee or the Grantee's estate is entitled to accelerated vesting of the RSUs
upon the Grantee's termination due to total disability or death. In the event of
a Change in Control, accelerated vesting of the RSUs, if any, shall be
determined in accordance with paragraph 15 of the EICP. Notwithstanding anything
in the EICP or this Notice of Special Award to the contrary, if the Grantee is
terminated for Cause (as defined in the EICP) from the Company prior to payment
pursuant to paragraph 4, all of the RSUs will immediately and automatically,
without any action on the part of the Grantee or the Company, be forfeited by
the Grantee.




Page 2 of 6



--------------------------------------------------------------------------------




4. PAYMENT OF AWARD. Unless deferred under the Deferred Compensation Plan, an
RSU that has vested (“Vested Unit”) shall be paid in the form of a share of
Common Stock, unless prohibited by applicable local law, in which case the
Vested Unit will be paid in the cash equivalent, as soon as practicable
following the Vesting Date or, if earlier, any accelerated vesting event in
accordance with the terms of the EICP or other Company-sponsored plan or
agreement, but in no event later than March 15 following the calendar year in
which such RSUs vest. In addition, the Grantee shall be entitled to receive a
lump sum cash payment equal to the Dividend Equivalent Rights with respect to
any Vested Units at the same time as the payment for such underlying Vested
Units.
5. NON-COMPETITION. Grantee acknowledges that due to the nature of his/her
employment with the Company, he/she has and will have access to, contact with,
and Confidential Information about the Company’s business and Business
Relationships. Grantee acknowledges that the Company has incurred considerable
expense and invested considerable time and resources in developing its
Confidential Information and Business Relationships, and that such Confidential
Information and Business Relationships are critical to the success of the
Company’s business. Accordingly, both (i) during the term of his/her employment
with the Company, and (ii) for a period of twelve (12) months following the
termination of his/her employment, Grantee, except in the performance of his/her
duties to the Company, shall not, without the prior written consent of Hershey’s
Chief Human Resources Officer, directly or indirectly serve or act in a
consulting, employee or managerial capacity, or engage in oversight of any
person who serves or acts in a consulting, employee or managerial capacity, as
an officer, director, employee, consultant, advisor, independent contractor,
agent or representative of a Competing Business. This restriction shall apply to
any Competing Business that conducts business or plans to conduct business in
the same or substantially similar geographic area in which Grantee was employed
or, directly or indirectly, performed services for the Company during the two
years prior to his/her termination of Grantee’s employment. Grantee
acknowledges: (i) that the Company’s business is conducted throughout the United
States and the world, (ii) notwithstanding the state of incorporation or
principal office of Hershey, it is expected that the Company will have business
activities and have valuable business relationships within its industry
throughout the United States and around the world, and (iii) as part of
Grantee’s responsibilities, Grantee has conducted or may conduct business
throughout the United States and around the world in furtherance of the
Company’s business and its relationships. Grantee further acknowledges and
understands that if he/she has any question about whether any prior position
which Grantee has held at the Company over the last two (2) years subjects
Grantee to specific restrictions, and will be used to identify Competing
Business(es), Grantee should contact his/her Human Resource representative at
the Company.
6. NON-SOLICITATION. Grantee acknowledges that the Company has invested and will
invest significant time and money to recruit and retain its employees and to
develop valuable, continuing relationships with existing and prospective clients
and customers of the Company. Accordingly, recognizing that Grantee has obtained
and will obtain valuable information about employees of the Company and their
respective talents and areas of expertise and information about the Company’s
customers, suppliers, business partners, and/or vendors and their requirements,
Grantee agrees both (i) during the term of his/her employment, and (ii) for a
period of twelve (12) months following his/her termination of employment,
Grantee, except in the performance of his/her duties to the Company, shall not
directly or indirectly (including as an officer, director, employee, consultant,
advisor, agent or representative), for himself/herself or on behalf of any other
person or entity:


(A) for any purpose that is in competition with any of the aspects of the
Company’s business, solicit, take away or engage, or participate in soliciting,
taking away or engaging, any current or potential customers, suppliers, agents,
licensees or licensors of the Company with whom Grantee had contact while
employed by the Company, or about whom Grantee had access to Confidential
Information as a result of Grantee’s employment; or


(B) recruit, hire, or attempt to recruit or hire, or solicit or encourage to
leave their employment with the Company (either directly or by assisting
others), any Company employee with whom


Page 3 of 6



--------------------------------------------------------------------------------




Grantee had Material Contact during the last two (2) years of Grantee’s
employment with the Company. Notwithstanding the foregoing, this paragraph shall
not be violated by (i) general advertising or solicitation not specifically
targeted at employees of the Company, or (ii) actions taken by any person or
entity with which Grantee is associated if Grantee is not directly or indirectly
involved in any manner in the matter and has not identified such employee of the
Company for recruiting or solicitation.
7. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Grantee acknowledges that due to
the nature of his/her employment and the position of trust that he/she holds or
will hold with the Company, he/she will have access to, learn, be provided with,
and in some cases will prepare and create for the Company, Confidential
Information. Grantee acknowledges and agrees that Confidential Information,
whether or not in written form, is the exclusive property of the Company, that
it has been and will continue to be of critical importance to the business of
the Company, and that the disclosure of it will cause the Company substantial
and irreparable harm. Accordingly, Grantee will not, either during his/her
employment or at any time after the termination of his/her employment with the
Company, use or disclose any Confidential Information relating to the business
of the Company which is not generally available to the public. Notwithstanding
the foregoing provisions of this paragraph 7, Grantee may disclose or use any
such information (i) when such disclosure or use may be required or appropriate
in the good faith judgment of Grantee in the course of performing his/her duties
to the Company and in accordance with Company policies and procedures, (ii) when
required by a court of law, by any governmental agency having supervisory
authority over Grantee or the business of the Company, or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction,
or (iii) with the prior written consent of Hershey’s General Counsel.
Notwithstanding anything herein to the contrary, Grantee understands and agrees
that his/her obligations under this Agreement shall be in addition to, rather
than in lieu of, any obligations Grantee may have under any applicable statute
or at common law.
Grantee is hereby notified in accordance with the Defend Trade Secrets Act of
2016 that Grantee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If Grantee
files a lawsuit for retaliation against the Company for reporting a suspected
violation of law, Grantee may disclose the Company’s trade secrets to Grantee’s
attorney and use the trade secret information in the court proceeding, provided
Grantee files any document containing the trade secret under seal, and does not
disclose the trade secret, except pursuant to court order.


8. ADDITIONAL RESTRICTIONS AND LIMITATIONS.


(A) To the extent that the Grantee does not vest in the RSUs, all interest in
such units, the related shares of Common Stock, and any Dividend Equivalent
Rights shall be forfeited. The Grantee shall have no right or interest in any
RSU or related share of Common Stock that is forfeited.


(B) Upon the issuance or transfer of shares of Common Stock in accordance with
this Notice of Special Award, a number of RSUs equal to the number of shares of
Common Stock issued or transferred to the Grantee shall be extinguished and such
number of RSUs will not be considered to be held by the Grantee for any purpose.


9. WITHHOLDING.


(A) The Company’s obligation to deliver shares of Common Stock or cash to settle
the Vested Units and Dividend Equivalent Rights shall be subject to the
satisfaction of applicable tax withholding requirements. The Grantee must pay to
the Company any withholding tax due as a result of such payment.




Page 4 of 6



--------------------------------------------------------------------------------




(B) The Company shall have the right to reduce the number of shares of Common
Stock issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.


10. OTHER LAWS. The Company shall have the right to refuse to issue or transfer
any shares under this Notice of Special Award if the Company acting in its
absolute discretion determines that the issuance or transfer of such Common
Stock might violate any applicable law or regulation.




11. MISCELLANEOUS.


(A) This Notice of Special Award shall be subject to all of the provisions,
definitions, terms and conditions set forth in the EICP and any interpretations,
rules and regulations promulgated by the Committee from time to time, all of
which are incorporated by reference in this Notice of Special Award. By
accepting the RSUs awarded herewith, Grantee acknowledges and agrees that the
RSUs are awarded under and governed by the terms and conditions set forth in
this document and in the EICP, and the Employee Confidentiality and Restrictive
Covenant Agreement (or similar or successor agreement), if any, applicable to
Grantee. Any dispute or disagreement which shall arise under, as a result of, or
in any way relate to the interpretation, construction or administration of the
EICP or the RSUs awarded thereunder shall be determined in all cases and for all
purposes by the Committee or any successor committee, and any such determination
shall be final, binding and conclusive for all purposes. In the event of any
conflict between this Notice of Special Award and the Employee Confidentiality
and Restrictive Covenant Agreement (or similar or successor agreement), if any,
applicable to Grantee, this Notice of Special Award shall govern. Grantee
acknowledges that a remedy at law for any breach or threatened breach of this
Notice of Special Award would be inadequate and therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach. Grantee acknowledges and agrees that the Company may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of this Notice of Special Award and that money
damages would not be an adequate remedy. Grantee acknowledges and agrees that a
violation of this Notice of Special Award would cause irreparable harm to the
Company. The Company’s right to injunctive relief shall be cumulative and in
addition to any other remedies available by law or equity. If a court determines
that Grantee has breached or threatened to breach this Notice of Special Award,
Grantee agrees to reimburse the Company for all reasonable attorneys’ fees and
costs incurred in enforcing its terms. However, nothing contained herein shall
be construed as prohibiting the Company from pursuing any other available
remedies for a breach, which may include, but not be limited to, contract
damages, lost profits and punitive damages.


(B) Grantee acknowledges and agrees that in addition to the relief described in
paragraph 11(A), if the Committee determines, in its sole judgment, that Grantee
has violated or threatened to violate the terms of this Notice of Special Award
or the EICP, then Hershey may cancel any part of the grant that has not vested.
In addition, upon the request or direction of the Committee, Grantee shall also
immediately deliver to Hershey, the cash equivalent of any RSUs that have vested
under this Notice of Special Award, inclusive of any dividends paid on any
vested shares.


(C) Notwithstanding anything in the EICP or this Notice of Special Award to the
contrary, Grantee acknowledges that the Company may be entitled or required by
law or Hershey policy, to recoup compensation paid to Grantee pursuant to the
EICP, and Grantee agrees to comply with any Company request or demand for
recoupment.


(D) Grantee agrees that, at any time after Grantee’s termination of employment
from the Company, he/she will cooperate with the Company in (i) all
investigations of any kind, (ii) helping to prepare and review documents and
meetings with Company attorneys, and (iii) providing truthful testimony as a
witness or a declarant during discovery and/or trial in connection with any


Page 5 of 6



--------------------------------------------------------------------------------




present or future court, administrative, agency or arbitration proceeding
involving the Company and with respect to which Grantee has relevant
information.


(E) If one or more of the provisions of this Notice of Special Award shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Notice of Special Award to
be construed so as to foster the intent of this award and the EICP.


(F) Notwithstanding anything herein to the contrary, in the event the Grantee:
(i) is an employee of the Company in a country other than the United States (a
“Foreign National”), (ii) is not subject to the federal income tax laws of the
United States (“U.S. Tax Law”) for purposes of these RSUs, and (iii) has certain
rights in the vesting and payment of the RSUs upon termination of employment
under the laws of the country in which Grantee is employed, the vesting and
payment of any unvested RSUs (and any related Dividend Equivalent Rights) will
be in accordance with the terms of a severance agreement entered into between
the Company and Grantee that complies with the laws of the country in which
Grantee is employed or in the absence of a severance agreement, as may be
required by the laws of such country; provided, however, if any RSUs, granted to
such Foreign National, are subject to U.S. Tax Law, the payment of such RSUs
shall be governed by the terms of this Notice of Special Award.


(G) The award of RSUs and all terms and conditions related thereto, including
those of the EICP, shall be governed by the laws of the Commonwealth of
Pennsylvania. Grantee expressly consents that: (i) any action or proceeding
relating to a breach or the enforceability of this Notice of Special Award will
be brought only in the federal or state courts, as appropriate, located in the
Commonwealth of Pennsylvania; and (ii) any such action or proceeding will be
heard without a jury. Grantee expressly waives the right to bring any such
action in any other jurisdiction and to have such action heard before a jury
regardless of where such action is filed. The EICP shall control in the event
there is a conflict between the EICP and these terms and conditions.


12. CONTACT INFORMATION. Copies of the EICP and the Information Statement
(Prospectus) for the EICP Plan are available upon request from the myHR Support
Center by calling 1-800-878-0440 or by email to myHR@hersheys.com.




Page 6 of 6

